Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 6/1/2022, wherein claims 1-30 are pending and claims 1-20 are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21,22,27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaye (U.S. Patent No. 2622248) in view of Schulties (U.S. 20140026289).

	Regarding claim 21, Schave teaches a zippered garment (figs. 1,2), to be used by a wearer (col. 1, lines 12-23), the garment comprising: a right garment piece (16,10) having: a right abdominal portion including: an upper right portion  (A, see annotated fig.) forming a right neck half-opening at a top end thereof, a lower right portion (B, see annotated fig.) having a right crotch portion, a left-facing straight edge (edge along 60) extending from the right neck half-opening downwardly to the right side crotch portion on a front side (fig. 1), and a right portion (52 extending from neckline to crotch) of a zipper fastener attached along the left-facing straight edge thereof on the front side (figs. 1,3, col. 4, lines 1-9); a right tubular leg portion (24,28): extending downwardly from the lower right portion for receiving and encompassing the wearer's right leg (col. 3, lines 60-63, figs. 1,2), and having a left-facing longitudinal slit (S of 24, 28, fig. 1) extending downwardly along a length thereof from the right crotch portion in the direction of a lower end thereof (fig. 1, col. 3, lines 3-15); and a right zipper fastener (56,52 extending from crotch to end of cuff) disposed along the left-facing longitudinal slit (figs. 1-3), and including a right leg closure member (86) sliding therealong for defining a closed right leg position when the right leg closure member is at the right crotch portion (fig. 1) and an open right leg position when the sliding closure member is slid towards the lower end of the right tubular leg portion (86 at the top of the cuff), (col. 5, lines 29-56); and a left garment piece (18,12) having: a left abdominal portion including: an upper left portion (C, see annotated fig.)  forming a left neck half-opening at a top end thereof, a lower left portion (D, see annotated fig.) having a left crotch portion, a right-facing straight edge (edge along 62) extending from the neck half-opening downwardly to the left side crotch portion on a front side thereof (fig. 1), and a left portion of a zipper fastener (54 extending from neckline to crotch)  attached along the right-facing straight edge thereof on the front side (figs. 1,2); a left tubular leg portion (26,30): extending downwardly from the lower left portion for receiving and encompassing the wearer's left leg (figs. 1,2), and having a right-facing longitudinal slit (S of 26, fig. 1)  extending downwardly along a length thereof from the left crotch portion in the direction of a lower end thereof (fig. 1); and a left zipper fastener (58, 54 extending from crotch to end of cuff): disposed along the right longitudinal slit (figs. 1-3), and including a left leg closure member (88) sliding there along for defining a closed left leg position when the left leg closure member is at the left crotch portion (fig. 1) and an open left leg position when the left leg closure member is slid towards the lower end of the left tubular leg portion (col. 5, lines 29-56) (88 at the top of the cuff); wherein the right and left portions of the zipper fasteners of the left and right abdominal sections cooperate to fasten the right garment piece and left garment piece together, at the front side of the left and right abdominal portions, to form a closed garment (figs. 1,3, col. 5, lines 29-56); and wherein a front zipper closure member (90), at the front of the fastened right and left abdominal portions, is slidable between a closed garment position in which the front closure member is at a crotch position of the garment (fig. 1), and a partly open position in which the front zipper closure member is slid partly away from the crotch position of the garment (position where 90 is slid part way up, toward 70), and a fully open position in which left and right front pieces are separated (where 90 is slid all of the way up to 70, and 70 is separated) (col. 2, lines 45-50, col. 5, lines 29-56); 

but fails to teach a left-facing straight edge extending from the right neck half-opening downwardly to the right side crotch portion on a rear side thereof, and a right portion of a zipper fastener attached along the left-facing straight edge thereof on the rear side, a right-facing straight edge extending from the neck half-opening downwardly to the left side crotch portion on the rear side thereof, and a left portion of a zipper fastener attached along the right-facing straight edge thereof on the  rear side, wherein the right and left portions of the zipper fasteners of the left and right abdominal sections cooperate to fasten the right garment piece and left garment piece together, at the rear sides of the left and right abdominal portions, to form a closed garment, and wherein a rear zipper closure member, at the rear of the fastened right and left abdominal portions, is slidable between a closed garment position in which the rear zipper closure member is at a crotch position of the garment, a partly open position in which the rear zipper closure member is slid partly away from the crotch position of the garment and a fully open position in which left and right pieces are separated.

	Schulties teaches a similar garment having a front  (fig. 1A) with a centrally located zipper (126) and a back (fig. 1B) having a left-facing straight edge extending from the right neck half-opening downwardly to a bottom portion on a rear side thereof (left facing edge along which a right half of 128 extends), and a right portion of a zipper fastener (right half of 128) attached along the left-facing straight edge thereof on the rear side (para. 16, fig. 1B); a right-facing straight edge extending from the neck half-opening downwardly to a bottom portion on the rear side thereof (right facing edge along which a left half of 128 extends), and a left portion of a zipper fastener (left half of 128) attached along the right-facing straight edge thereof on the  rear side (para. 16, fig. 1B), wherein the right and left portions of the zipper fasteners of the left and right abdominal sections cooperate to fasten a right garment piece (garment piece on right side of 128) and left garment piece (garment piece on left side of 128) together, at the rear sides of the left and right abdominal portions, to form a closed garment (fig. 1B, para. 16), and wherein a rear zipper closure member (123 at bottom, fig. 1B), at the rear of the fastened right and left abdominal portions, is slidable between a closed garment position in which the rear zipper closure member is at a lower portion of the garment (fig. 1B), a partly open position in which the rear zipper closure member is slid partly away from the lower portion of garment (123 at bottom slid upward toward 123 at top) and a fully open position (123 at bottom slid up to 123 at top) in which left and right pieces are separated (the zipper/ space between halves of the zipper separate left and right pieces)(para. 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a rear zipper to the garment of Schave such that  a left-facing straight edge extends from the right neck half-opening downwardly to the right side crotch portion on a rear side thereof, and a right portion of a zipper fastener is attached along the left-facing straight edge thereof on the rear side, and a right-facing straight edge extends from the neck half-opening downwardly to the left side crotch portion on the rear side thereof, and a left portion of a zipper fastener is attached along the right-facing straight edge thereof on the  rear side, wherein the right and left portions of the zipper fasteners of the left and right abdominal sections cooperate to fasten the right garment piece and left garment piece together, at the rear sides of the left and right abdominal portions, to form a closed garment, and wherein a rear zipper closure member, at the rear of the fastened right and left abdominal portions, is slidable between a closed garment position in which the rear zipper closure member is at a crotch position of the garment, a partly open position in which the rear zipper closure member is slid partly away from the lower portion of garment and a fully open position in which left and right pieces are separated in view of Schulties in order to allow a caregiver relatively easy and quick access to the wearer’s back area (para. 16 of Schulties).

    PNG
    media_image1.png
    846
    891
    media_image1.png
    Greyscale

Regarding claim 22, the Schave/Schulties combined reference teaches the garment is in the partly open mode when the front and rear zipper closure members are away from both the crotch position and the right and left neck half-portions, and when the left and right zipper fastener closure members are partly away from both the left and right crotch portions, respectively, and the left and right zipper fastener closure members are away from the lower ends of the left and right tubular leg portions, respectively(the preceding limitation is considered to recite a functionality of applicant’s invention and therefore because the prior art structure would reasonably perform the function, it meets the claim limitation. Zipper closure members can be moved to a partly open position as claimed above, col. 5, lines 29-56 of Schave, para. 16 of Schulties).
Regarding claim 27, the Schave/Schulties combined reference teaches the tubular leg portions each includes a cuff (28,30) at the lower end thereof, such that when the left and right leg zipper closure members are in the open left leg position and open right leg position  respectively (86,88 at the top of the cuffs), each of  the tubular leg portions is still partly held together at the lower end by the cuff (cuffs would remain closed with 86,88 at the top of cuffs).
Regarding claim 28, the Schave/Schulties combined reference teaches one or more sleeve portions (32,34) extending from at least one of the left and right abdominal portions configured for encompassing at least a portion of one or more of the wearer's arms (fig. 1, col. 3, lines 54-59).
Regarding claim 29, the Schave/Schulties combined reference teaches the sleeve portions (32,34) have a length configured  such that when worn by the wearer, each of the sleeve portions would fully encompass the arms of the wearer down to corresponding wrists on the arms (can fully encompass the arms of the wearer down to the wrists, fig. 1).
Regarding claim 30, the Schave/Schulties combined reference teaches the tubular leg portions (24,28; 26,30) have a length configured such that when worn by the wearer the tubular leg portions would fully encompass the legs of the wearer down to corresponding ankles on the legs (can fully encompass the legs of the wearer down to the ankles, fig. 1).

Claims 23-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaye (U.S. Patent No. 2622248) in view of Schulties (U.S. 20140026289) and further in view of Kubo (JP2002129409).
Regarding claim 23, the Schave/Schulties combined reference fails to teach a flap extendable over the closure members of the front zipper, the rear zipper and the leg zippers for impeding access to the closure members when the garment is in the closed garment position.
Kubo teaches a similar garment where multiple fasteners (2,3,4) converge at the crotch (figs. 1,3)  and a flap (8) is extendable over ends of the fasteners to cover the top portion of the fastener ends (fig. 3, para. 14 of translation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a flap to the  Schave/Schulties combined reference extendable over the closure members of the front zipper, the rear zipper and the leg zippers in view of Kubo in order to cover the top portion of the ends of the fasteners (para. 14 of Kubo). The flap of the Schave/Schulties/Kubo combined reference would impede access to the closure members when the garment is in the closed garment position because the flap would extend over the closure members.
Regarding claim 24, the Schave/Schulties/Kubo combined reference teaches  the flap (8) is diagonally extendable over the closure members of the front zipper, rear zipper, right zipper and left zipper for impeding access to the closure members when the garment is in the fully closed mode (the preceding limitation is considered to recite a functionality of the claimed invention and therefore because the prior art structure is capable of performing the function, it meets the claim limitation. The garment can be oriented/rotated such that the flap is diagonally extendable over the closure members of the front zipper, rear zipper, right zipper and left zipper for impeding access to the closure members when the garment is in the fully closed mode).
Regarding claim 25, the Schave/Schulties/Kubo combined reference teaches  the flap has a first end permanently connected to a first location on one of the right garment piece and the left garment piece (end of 8 opposite 9); and a second end (end of 8 including 9), which is releasably attachable to a second location (10) on the other one of the right garment piece and the left garment piece (para. 14). 
Regarding claim 26, the Schave/Schulties/Kubo combined reference teaches the flap is releasably attachable to the second location by a loop and hook fastener (para. 14, Velcro).

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but are not persuasive.
Regarding applicant’s argument that Schaye fails to teach zippers at the front and rear of the garment as claimed because Schaye teaches a central sewn seam at the back rather than the zipper, the examiner contends that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Schulties is relied on to teach the back zipper as outlined above.
Regarding applicant’s argument per Schulties that it is clear that the embodiment of FIG. 1A and FIG. 1B cannot be separated at all, much less into left and right garment pieces as claimed in the Claim 21, The examiner contends that Schulties discloses a two way central zipper located in the back of the garment of Schulties which therefore allows the left and right sides of the garment to be separated in as much as is claimed. The examiner notes that claiming that the left and right garment pieces are separated when front and rear zipper closure members are in a fully open position does not require that the left and right garment pieces and zipper halves be completely detached from one another.


Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732    

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732